STEPHENSON and PARKER, Justices
(concurring).
We concur in the disposition of this case, but for the following reasons only. The appellant’s motion for new trial states the error in the trial court was the statement by the foreman of the jury that they were restricted by law to one of the appraised values given by the witnesses, and could not answer a sum in between. A careful reading of the four pages of testimony presented on the motion for new trial establishes that there is no evidence to support this contention. This is simply a case in which appellant has failed to prove the alleged misconduct set forth in his motion for new trial. Further, a study of appellant’s motion for new trial and the testimony alleged to support the same shows that according to the motion for new trial that the highest amount of money mentioned by any juror for the damages was $5400.00. The jury answered this issue with the sum of $5325.00. However, from the evidence had upon the hearing on the motion for new trial it does not appear that any amount of damages was mentioned by any juror except $5325.00 and no votes were taken by the jurors upon any amount except the $5325.00. It does not appear that any juror changed his mind. Appellant has not shown that the statement made by the foreman of the jury in this case induced any other juror to' change his answer. Further, the entire record fails to disclose in any other manner that injury probably resulted to the petitioners. Texas Rules of Civil Procedure, Rule 327; Trousdale v. Texas & New Orleans Railroad Co., 154 Tex. 321, 276 S.W.2d 242 (S.Ct., Feb. 16, 1955). This court must presume that the trial court in overruling appellant’s motion for new trial found that although the misconduct of the foreman was upon a material matter, that from the entire record there was no evidence that injury probably resulted to appellant.